DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR18 56431, filed on 07/12/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Kim, U.S. Pub. Number 10,741,212 B2, teaches a error correction code (ECC) encoder which a plurality of exclusive OR (XOR) gates configured to receive, directly from outside the ECC encoder without going through any shift register, a "k"-bit original data in parallel and configured to perform a plurality of XOR  

Lee, U.S. Pub. Number 2010/0272209 A1, teaches the first block code generation matrix is divided into a first partial matrix having a third minimum hamming distance equal to or greater than the first minimum hamming distance and a second partial matrix having a fourth minimum hamming distance equal to or greater than the first minimum hamming distance, in order to make a codeword generation to provide different minimum hamming distances for two different input data, respectively. 

Guilley, U.S. Pub. Number 2017/0228562 A1, teaches protection system encodes the variable x of length k on the basis of a binary code C of length n and of size 2.sup.k comprising a set of words and belonging to a vector space, generates a random bit vector and encodes it with the supplementary code D of the code C in the vector space. The code C has a given minimum distance equal to the shortest Hamming distance between two different words of the code. The protection system thereafter encodes the random bit vector y by the code D before adding it in this encoded form to the variable x encoded by the code C, which produces a protected variable z, represented by n bits, which is substituted for the original non-protected variable x. 

Sella, U.S. Pat. Number 6,785,389 B1, teaches a plurality of linear feed shift registers (LFSRs) each of which may be assigned different assignments during different time periods. The output of the bit stream generator is typically used to generate a bit stream cipher which may be each used for various application schemes.
a codeword generation to provide different minimum hamming distances for two different input data and given minimum distance equal to the shortest Hamming distance between two different words of the code. The protection system thereafter encodes the random bit vector y by the code D before adding it in this encoded form to the variable x encoded by the code C, which produces a protected variable z. 
 What is missing is a teaching, motivation, or suggestion to each basic shift register receiving as input one bit of the codeword and supplying one bit of a word to be decoded of size K in order to generate one output bit, with the codewords being chosen in such a way as to all have the same non-zero Hamming weight and each pair of consecutive codewords having the same non-zero Hamming distance., without the usage of impermissible hindsight reasoning.
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claim 1, and thus this claim is considered allowable. The dependent claims which further limit claim 1 are also allowed by virtue of their dependency.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU V TRAN/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491